—In a matrimonial action in which the parties were divorced by judgment dated January 3, 1991, the defendant father appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Sweeny, J.), dated April 9, 1993, as, after a hearing, granted the plaintiff mother’s application for a change of custody of their minor son from him to her.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
We reject the father’s claim that the court erred in granting a change of custody. In any custody determination, the paramount consideration must be the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89). After reviewing the evidence adduced by both parties, we find that the court properly determined that the best interests of the parties’ child would be served if custody of the child were transferred to the mother (see, Jacobs v Jacobs, 117 AD2d 709). While we acknowledge, as did the hearing court, that there was no testimony challenging the father’s parental abilities, we nevertheless conclude that the court’s determination was proper under the totality of circumstances presented in this case.
The parties’ remaining contentions are without merit. Bracken, J. P., Sullivan, Copertino and Pizzuto, JJ., concur.